IN THE SUPREME COURT OF THE STATE OF DELAWARE


ANTHONY DAVIS,                         §
                                       §      No. 87, 2015
      Plaintiff Below,                 §
      Appellant,                       §
                                       §      Court Below – Superior Court
      v.                               §      of the State of Delaware, in
                                       §      and for New Castle County
STATE FARM INSURANCE,                  §
COMPANIES,                             §      C.A. No. N14C-02-250
                                       §
      Defendant Below,                 §
      Appellee.                        §

                          Submitted: October 14, 2015
                          Decided: October 15, 2015

Before STRINE Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

      On this 15th day of October 2015, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its well-reasoned February 2, 2015 Opinion.

      NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice